  Case 19-29844       Doc 45   Filed 03/19/21 Entered 03/22/21 06:46:47             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    19-29844
Timothy E. Logan                             )
Kimberly J. Logan                            )                Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )               Will
               Debtor(s)                     )

       ORDER GRANTING DISMISSAL FOR FAILURE TO MAKE PLAN PAYMENTS

        THIS CAUSE coming to be heard on the motion of U.S. Bank National Association, as
successor in interest to Bank of America National Association, successor by merger to LaSalle Bank
National Association, as Trustee for C-BASS Trust 2006-CB9, C-BASS Mortgage Loan Asset-Backed
Certificates, Series 2006-CB9, a secured creditor herein, to dismiss the Debtor's case, the Court having
jurisdiction over the subject matter and due notice having been given for the reasons stated on the
record:

WHEREFORE, IT IS HEREBY ORDERED:

Pursuant to 11 U.S.C. §1307 the case is hereby dismissed;




                                                          Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: March 19, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Joel P. Fonferko ARDC#6276490
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-19-10233)
